DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eddie E. Scott (Reg. No. 25,220) on 01/12/2021.
The application has been amended as follows: 

1. (Currently Amended) A laser powder bed fusion additive manufacturing method for producing a product or part including preventing or reducing spattering, comprising the steps of:
providing a powder bed of metal powder and 
a laser with laser power that produces 
a laser beam that follows a laser path on said powder bed to solidify said metal power, 
creating a power map that is an intelligent feed forward model to control the laser powder bed fusion additive manufacturing for producing the product or part, 

providing a moving tracer point that is controlled by said proportional-integral- derivative controller, wherein the moving tracer point locates below the laser beam inside the powder bed at a given depth,
using said power map to control the laser powder bed fusion additive manufacturing, 
using said proportional-integral-derivative controller and said moving tracer point at the start to ramp up said laser power of said laser on said laser path preventing or reducing spattering, 
using said proportional-integral-derivative controller and said moving tracer point as said laser beam follows a straight line to maintain said laser power of said laser constant, and
using said proportional-integral-derivative controller and said moving tracer point for performing corner turning by controlling said laser power so as to decrease said laser power for producing the product or part.

8. (Currently Amended) A laser powder bed fusion additive manufacturing method for producing a product or part that prevents or reduces spattering, comprising the steps of:
providing a powder bed of metal powder, 
providing a laser with laser power that produces a laser beam that follows a laser path on said powder bed to solidify said metal power,

providing a proportional-integral-derivative controller, 
providing a moving tracer point, wherein the moving tracer point locates below the laser beam inside the powder bed at a given depth,
using said power map for controlling said laser, 
using said proportional-integral-derivative controller and said moving tracer point at the start wherein said moving tracer point moves on said laser path on said powder bed to ramp up said laser power preventing or reducing spattering, 
using said proportional-integral-derivative controller and said moving tracer point as said laser beam follows a straight line to maintain said laser power of said laser constant, 
using said proportional-integral-derivative controller and said moving tracer point for performing first corner turning by controlling said laser power so as to decrease said laser power, 
using said proportional-integral-derivative controller and said moving tracer point as said laser beam follows said laser path in making a second turn to raise said laser power as said laser beam follows said laser path before making said second turn compensating for cold material for producing the product or part.

11. (Currently Amended) A laser powder bed fusion additive manufacturing apparatus for producing a product or part that prevents or reduces spattering, prevents or reduces formation of deep pores, and compensates for cold material; comprising:

a laser with laser power that produces a laser beam that follows a laser path on said powder bed to solidify said metal power, 
a power map that is an intelligent feed forward model to control the laser powder bed fusion additive manufacturing for producing the product or part, 
a proportional-integral-derivative controller, and
a moving tracer point created in a computer model, wherein the moving tracer point locates below the laser beam inside the powder bed at a given depth,
wherein said proportional-integral-derivative controller and said moving tracer point are operatively connected to gently begin ramping up said laser power of said laser on said laser path and at the start wherein said moving tracer point moves on said laser path on said powder bed to ramp up said laser power preventing or reducing spattering, 
wherein said proportional-integral-derivative controller and said moving tracer point are operatively connected as said laser beam follows a straight line to maintain said laser power of said laser constant, 
wherein said proportional-integral-derivative controller and said moving tracer point are operatively connected for performing first corner turning by controlling said laser power so that said laser power is decreased as said laser beam follows said laser path in making said turn to prevent formation of the deep pores, 
wherein said proportional-integral-derivative controller and said moving tracer point are operatively connected as said laser beam follows said laser path to make a turn and will dwell for a time before making said turn, and


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
While Martinsen (US 2017/0320168) discloses controlling laser power when moving straight and making a turn; BULLER (US 2018/0133801) discloses using PID controller;  none of these references taken either alone or in combination with the prior art of record disclose:

(Claim 1) providing a moving tracer point that is controlled by said proportional-integral- derivative controller, wherein the moving tracer point locates below the laser beam inside the powder bed at a given depth,
using said power map to control the laser powder bed fusion additive manufacturing, 
using said proportional-integral-derivative controller and said moving tracer point at the start to ramp up said laser power of said laser on said laser path preventing or reducing spattering, 
using said proportional-integral-derivative controller and said moving tracer point as said laser beam follows a straight line to maintain said laser power of said laser constant, and


(Claim 8) providing a moving tracer point, wherein the moving tracer point locates below the laser beam inside the powder bed at a given depth,
using said power map for controlling said laser, 
using said proportional-integral-derivative controller and said moving tracer point at the start wherein said moving tracer point moves on said laser path on said powder bed to ramp up said laser power preventing or reducing spattering, 
using said proportional-integral-derivative controller and said moving tracer point as said laser beam follows a straight line to maintain said laser power of said laser constant, 
using said proportional-integral-derivative controller and said moving tracer point for performing first corner turning by controlling said laser power so as to decrease said laser power, 
using said proportional-integral-derivative controller and said moving tracer point as said laser beam follows said laser path in making a second turn to raise said laser power as said laser beam follows said laser path before making said second turn compensating for cold material for producing the product or part.


wherein said proportional-integral-derivative controller and said moving tracer point are operatively connected to gently begin ramping up said laser power of said laser on said laser path and at the start wherein said moving tracer point moves on said laser path on said powder bed to ramp up said laser power preventing or reducing spattering, 
wherein said proportional-integral-derivative controller and said moving tracer point are operatively connected as said laser beam follows a straight line to maintain said laser power of said laser constant, 
wherein said proportional-integral-derivative controller and said moving tracer point are operatively connected for performing first corner turning by controlling said laser power so that said laser power is decreased as said laser beam follows said laser path in making said turn to prevent formation of the deep pores, 
wherein said proportional-integral-derivative controller and said moving tracer point are operatively connected as said laser beam follows said laser path to make a turn and will dwell for a time before making said turn, and
wherein said proportional-integral-derivative controller and said moving tracer point are operatively connected and raises said laser power as said laser beam follows said laser path before making a second turn compensating for the cold material.



It is for these reasons that the applicant’s invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/YUHUI R PAN/Primary Examiner, Art Unit 2116